We granted a writ of certiorari in this case on the application of the Monroe Building  Loan Association, a corporation organized and existing under the laws of this state, in order to review the judgment of the Court of Appeal, Second Circuit, which reversed the decision of the district court and held that sections 55 and 76 of Act No. 140 of the Legislature of 1932 (generally known as the Louisiana Building Association Act) were unconstitutional. 154 So. 503.
Since granting the writ we had occasion to consider the question of the constitutionality of section 55. In the case of Treigle *Page 292 
v. Acme Homestead Ass'n, 181 La. 941, 160 So. 637, 98 A.L.R. 69, we held that it was constitutional on the ground that building and loan associations are created and authorized, under the laws of this state, to engage in a quasi-public business and are, therefore, subject to reasonable regulation from time to time by the state through the Legislature; and that there was no impairment of a vested right or contractual right of the owner of full-paid shares of dividend stock, because the provisions of this section were reasonable and not arbitrary or discriminatory. All of the contentions made in the instant case were also urged in the above-cited case, which is decisive of all issues here presented with reference to section 55. It is conceded by the plaintiff that if section 55 of the act is held to be constitutional that her suit should be dismissed. It is therefore unnecessary to consider whether or not section 76 of the statute providing for a ninety day prescriptive period is constitutional.
For the reasons assigned, the judgment of the Court of Appeal is annulled, and plaintiff's suit is dismissed, at her cost.
                          On Rehearing.